DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites the following limitations, that are not properly antecedently introduced:
The feature "said top half" in Claim 1, Line 3 is not properly antecedently introduced in Claim 1, Line 2.  
The feature "said bottom half" in Claim 1, Line 2 is not properly antecedently introduced.  
There are insufficient antecedent basis for these limitations in the claim.
Claims 3 and 6 are rejected under 35 U.S.C. 112(b) as they depend from the rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated  by Gueret (US 20040052568).  The Examiner’s Annotated Diagram for Gueret follows:

    PNG
    media_image1.png
    756
    1176
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
Regarding Claim 1, Gueret teaches: A replaceable lid (Gueret, Closure Capsule – 3) comprising: (EXAMINER ADDED: a) top and  (EXAMINER ADDED: a) bottom halves mechanically connected by a hinge (hinge-24) such that said top half flips up (See Examiner’s Annotated Diagram A, Figure 24, that shows this limitation) to said lid's open position (See Figure 24, above); wherein said top half (7) further comprises a lower cover (20) and an upper cover (77) that are attached together by a first joint structure (Examiner’s Annotated Diagram A, Figure 5 and 9, the connection of item 18 to 6) of said lower cover and a corresponding second joint structure of said upper cover at a corresponding position (indefinite, see 112b rejection above, assumed to mean each joint structure secures that layer’s cover to that layers lower structure); wherein said first and second joint structures are at least one of slot and tenon or latch and catch mechanism (See Annotated Diagram A, Figures 19, 24, 5 and 9 that show the various joint structures at every layer of the container, the Gueret disclosure discloses each joint can have any of the joint structures at multiple layers of the container – see paragraphs 45-49).  
Therefore, Gueret fully anticipates the claimed invention. 
Additionally, and in the alternative, if an argument may be made that Gueret does not expressly teach “a slot and tenon” or “a latch and catch mechanism,” then it would have been obvious to one of ordinary skill in the arts having the teachings of Cahill et al. (US 20060211330 – hereafter referred to as Cahill before them at the time the application was filed, to adjust upper attachment mechanisms for the purpose of providing the closure with additional functionality to store additional novel products (Cahill, paragraph 0006) .
Cahill, in a similar disclosure on containers and closures,  provides further detail and support of the following elements present in the prior art: wherein  the previously disclosed first (Examiner – first joint structure is hinged) and second joint structures are at least one of slot and tenon or latch and catch mechanism (Cahill explicitly teaches a second joint structure that is a slot and tenon structure – see Figures 4A and 5A, items 211-214 with respect to items 224-227, and Paragraph 0050, MOTIVATION: providing the closure with additional functionality to store additional novel products (Cahill, paragraph 0006)).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the secondary joint structure of Gueret (A continuous rib/detent interlock, or a slot and tenon interlock), providing the closure mechanism of  taught by Cahill (latch and catch – Items 211-214 latching in the catches as 224-227), motivated by the benefit of advantageously improving the functionality of the closure, by providing additional storage within the closure.  Moreover, simple substitution of a known element (joint structure) for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Further, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the joint structure of Gueret because Applicant has not disclosed that a “latch and catch or a slot and tenon” joint structure provides an advantage over what is present in the prior art, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with the joint structure of Gueret because it provides the function of creating an accessible storage space within the closure upper structure.Therefore, it would have been an obvious matter of design choice to modify Gueret to obtain the invention as claimed.
In regards to Claim 3, Gueret teaches: wherein said upper cover (Gueret, Upper Container and Cover - 77) comprises an ornamental structure (defined in Claim Interpretation above): that further comprises at least any one of [NON-ELECTED INVENTIONS: See Restriction section above]{(In an apparent choice of limitations, the Examiner chooses to examine “a mechanical device”)(The “mechanical device” disclosed in Gueret is a compact, with an upper structure – 77, with a mirror in the lid – See Paragraph 0051). 
In regards to Claim 6, Gueret teaches: wherein said lid are (sic) made of at least one of:  silicone, plastics, rubber, glass, metal, precious metal, jade, wood, glaze, ceramics, leather, or cloth. (Gueret explicitly discloses plastics in paragraph 0063.).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Finney (US 20140332024) discloses Figures 1-11 that disclose multiple closures with two connected containers and various connecting structures as well as general features relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	
/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                     

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733